Order entered January 13, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01060-CR

                            STEFON JOE BRANTLEY, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F12-57441-L

                                             ORDER
       Appellant’s December 30, 2013 motion to unseal the entire record of the motion for new

trial is DENIED without prejudice to appellant raising in his brief issues regarding the trial

court’s determination to seal a portion of the record.


                                                         /s/   LANA MYERS
                                                               JUSTICE